Citation Nr: 1726545	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for dementia, Alzheimer's type with posterior cortical atrophy.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to February 1971. The Veteran died in January 2012, and the appellant is his surviving spouse; she has been substituted for the Veteran for these pending claims.

These matters come before the Board of Veteran's Appeals (Board) on appeal from April 2007 and February 2013 rating decisions. The April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denied service connection for dementia, Alzheimer's type with posterior cortical atrophy. In an October 2010 decision, the Board conducted an independent review of the evidence and determined that new and material evidence had been received to reopen the claim; the Board also remanded the case to the RO for additional development at that time.

The February 2013 rating decision issued by the VARO in St. Paul, Minnesota denied service connection for the Veteran's cause of death.



FINDINGS OF FACT

1. The preponderance of the evidence of record does not support a finding that the Veteran's dementia, Alzheimer's type with posterior cortical atrophy, onset during active service or within one year of service discharge, or is otherwise etiologically related to service.

2. The Veteran's death certificate lists dementia, Alzheimer's type as an underlying cause of the Veteran's death.

3. The cause of the Veteran's death was not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for Alzheimer's disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2. The criteria for service connection for the cause of Veteran's death have not been met. 38 U.S.C.A. §§ 1110 , 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the appellant nor her representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309 (2016).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it. A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. § 1310  (West 2014); 38 C.F.R. § 3.312  (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312 (a). The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b) (2016).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c). The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death. See Lathan v. Brown, 7 Vet. App. 359 (1995).

Facts and Analysis

Dementia, Alzheimer's type with posterior cortical atrophy

The appellant contends that the onset of Veteran's Alzheimer's disease was triggered by an in-service head injury. See January 2008 NOD; September 2008 Form 9; and March 2017 statement in support of claim. Because Alzheimer's disease was one of the underlying causes of the Veteran's death, the appellant further contends that she is entitled to service connection for the cause of the Veteran's death. See March 2013 NOD; and March 2017 Form 9.

Pertinent evidence of record includes service personnel records, service treatment records (STRs), private treatment records, lay statements and VA examinations and opinions. 

Service treatment records and other medical evidence of record prior to the Veteran's separation from service do not reflect any evidence of treatment for any type of dementia. However according to STRs received in March 2016, the Veteran sustained a noted head injury in June 1967. See STRs at 6. 
Private treatment records show that the Veteran was diagnosed with Alzheimer's disease with symptoms beginning in 2001. The Veterans health deteriorated and he began residing in a senior care facility. Private treatment records document his medical treatment until his death in January 2012. See private treatment records of file.

The Veteran was afforded several VA examinations. The first was in April 2007, at such time the examiner reviewed the entire record and opined that, he could not find anything in the Veteran's claim file to substantiate that the Veteran's Alzheimer's diagnosis was related to his in service injury. See April 2007 VAX at 5. 

In March 2011, an additional VA examiner provided an addendum opinion, stating that he could not opine without resorting to mere speculation if the 1967 head injury caused the clinical dementia presented in 2001. The examiner agreed the head injury could have contributed to the Veteran's dementia because head injuries can contribute or cause dementia. However, he rationalized that the time span between the injury and clinical dementia was 34 years and such time period allows several other etiologies to be relevant. He further opined that head injuries such as that the Veteran suffered are a widespread event and early progressive dementia is a rare event, therefore to assume the casual link while ignoring the potential likelihood of other possible causes without question is less than logical. The examiner further observed from review of the claims file that the Veteran appeared to have done well at work following his discharge from service and suggested that the absence of clinically progressive dementing illness for several decades and early onset progressive dementia tend to progress at a faster pace.

Another VA examination was attempted in August 2011, but was unsuccessful, as the examiner noted that the Veteran was non-verbal and unable to cooperate with the exam. See August 2011 VAX.

Nonetheless, after the Veterans death in January 2012, the claims file was sent for a VA medical opinion in February 2013 to determine whether the in service head injury was the basis of the Veteran's dementia. The examiner, a board certified neurologist, reviewed the entire evidence of record and noted the Veteran's June 1967 in-service injury, a 3 inches laceration on the dorsal portion of cranium.

The examiner reported, that prior to and after this scalp laceration, the Veteran had received numerous awards and reports for meritorious service including a report of enlisted performance covering the period from November 1969 to May 1970 within six months of the scalp laceration, citing "The Veteran has shown an outstanding level of performance in all aspects of Educational Services. He completes all tasks efficiently striving for a high degree of neatness and accuracy in his finished work.  His ability in expressing ideas in writing enables him to handle all of the routine correspondence in the office thus freeing the ESO from routine work. His manner is one of responsive courtesy. He is always willing to do a job or research some idea. He is a pleasure to work with. He exercises excellent command of the English language both orally and in writing." See February 2013 medical opinion and military personnel records.

In the next evaluation period, May 1970 to November 1970 each of the five aspects of performance were graded on a ten point scale the Veteran attained a perfect "10" score on all five rating areas. Thus there appeared to be no deterioration in service performance (that is no "poorer performance") after the scalp laceration occurred. Id.

The medical examiner also noted that the January 1976 medical separation exam, did not show evidence of a chronic head injury while in service. He also emphasized that the claims file indicates that the Veteran continued to work at a high functional level in the biomedical engineering and pharmacy departments at University of Texas Medical Branch in Galveston until the onset of his progressive dementia over thirty years after military separation in 2001.
The examiner opined, "Given that his work performance did not change after the scalp laceration, and since there is no documentation of alteration in consciousness loss of consciousness or alteration in neurologic functioning around the time of the scalp laceration, it is less likely than not that the Veteran sustained a traumatic brain injury. It is less likely than not (less than 50/50 probability) that a traumatic brain injury occurred in service. Therefore, it is less likely than not (less than 50/50 probability) that the Veteran's dementia, Alzheimer's type posterior cortical atrophy variant, previously claimed as Alzheimer's disease was related to military service."

Notwithstanding the above, the Board notes that the Veteran was competent to report that he lost consciousness.

Therefore On December 27, 2016, the Board of Veterans Appeals remanded the appeal to obtain another addendum medical opinion to address the issue of service connection for cause of death pertaining to the underlying dementia claim. On January 9, 2017, following review of the evidentiary record the examiner opined that based on the above review, it is less likely than not (less than a 50 percent probability) that the Veteran's diagnosed dementia, Alzheimer's disease of the posterior cortical atrophy type variant, is etiologically related to the in-service head injury in June 1967.

Again, it was noted by the VA examiner that the Veteran continued to work at a high functional level, in the biomedical engineering and pharmacy departments at University of Texas Medical Branch in Galveston until the onset of his progressive dementia in 2001, over 30 years after military separation. Thus there appeared to be no deterioration in service performance after the scalp laceration occurred.

Ultimately, the examiner opined that it is less likely than not (less than 50/50 probability) that a traumatic brain injury occurred in service. Therefore it is less likely than not (less than 50/50 probability) that the Veteran's dementia, Alzheimer's type posterior cortical atrophy variant, previously claimed as Alzheimer's disease was related to military service.

Therefore, after considering the totality of the evidence of record, the Board finds that service connection for dementia, Alzheimer's type with posterior cortical atrophy is not warranted as there is no competent evidence linking the disability to service.

The Board notes that the appellant contends that there was a deterioration in the Veteran's performance after the 1967 in-service injury. (See January 2008 NOD; September 2008 Form 9). However military personnel records received in March 2016 show that the Veteran exhibited satisfactory performance post injury. In fact the Veteran progressively excelled during his military service with promotions both before and after the June 1967 in-service injury, including PN3 in 1967, PN2 in 1968, and a recommendation for a promotion to a PN1 in November 1969. See military personnel records at 18. The Board finds these contemporaneous records to be inherently more credible as to the Veteran's performance at the time, particularly as they are supported by the Veteran's work history in biomedical engineering and pharmacy departments at University of Texas Medical Branch in Galveston until the onset of his progressive dementia in 2001.

Furthermore, neither the Veteran nor the appellant were otherwise competent to directly link any current disability to service as medical expertise is required. In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, supra; Jandreau, supra.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the appellant's claim for service connection for dementia, Alzheimer's type with posterior cortical atrophy. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).

Cause of Death

Service connection for the cause of the Veteran's death is denied since evidence fails to show that it was related to military service. 

According to the death certificate the Veteran's death was attributed to multiple system organ failure, nutritional deficit/hypovolemia, adult failure to thrive, and dementia-Alzheimer's type. Because the Veteran's claim for entitlement to service connection for dementia, Alzheimer's type with posterior cortical atrophy is denied, and the Veteran is not service connected for any of the other listed causes of death, service connection for cause of the Veteran's death is also denied.

Service treatment records do not show diagnosis or treatment for multiple system organ failure, nutritional deficit/hypovolemia, adult failure to thrive. During his lifetime the veteran had no service connected disabilities. Thus service connection for the cause of the Veteran's death is not warranted.



ORDER

Entitlement to service connection for dementia, Alzheimer's type with posterior cortical atrophy is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


